Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 32-52 are new and pending. Claims 1-31 have been cancelled. Applicant’s election without traverse of claims 32-50 and 52 in the reply filed on August 14,2022 is acknowledged. Claim 51 is withdrawn from consideration due to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-50 and 52 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Arimoto (US 3,808,618).
Arimoto teaches dyeing nylon yarn, which meets the limitation of treating simultaneously with steps (i) and (ii) a thread by dispensing the treating agent throughout steps (i) and (ii), with a solution comprising 40g dye per liter solution CI Acid Red dye, water and benzyl alcohol, which meets the claimed limitation of the swelling agent, on a hot plate at 200°C and drying. Arimoto teaches they dyes and the yarns are heated to 30°C below the boiling point of the solvent (column 5, lines 1-15). The yarn is under controlled tension since it is rolled and unrolled and continuously fed through the dispenser (see Figures 1-3B; column 5, lines 35-40). Since the yarn is not melted the claimed 200°C is between 30°C and the melting point of the thread. Step (iii) in claim 32 containing the binder is optional and therefore claims 48 and 49 if written in independent form would still only render the binder optional. Therefore, these claims are also anticipated by Arimoto as the binder is not required. Regarding claim 50, the physical properties of the treated thread must be the same or different as these are the only two possibilities. 
	Accordingly the teachings of Arimoto are sufficient to anticipate the material limitations of the claims.

Claim Objections
Claims 26 objected to because of the following informalities: the and/or language should be put into proper Markush form.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites “other  functional smart textile capability” which is indefinite as this is not defined as to what it encompasses.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41 recites the broad recitation polyester, and the claim also recites e.g. polyethylene terephthalate which is the narrower statement of the range/limitation. The claim also recites “polyamide, e.g., nylon or an aramid”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 43,45,47 are rejected because they recite solvents or swelling agents and then “such as” followed by examples of the solvents, swelling agents or dyes. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, “such as” language is not permitted in the claims.
Claim 37 recites “injecting/dispensing” which is indefinite because the examiner doesn’t know is both must be present as injecting is not the only method of dispensing. 
Claims 33-50 and 51 are also rejected for being dependent on claim 32 and inheriting the same deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761